Name: Commission Regulation (EC) No 129/2001 of 23 January 2001 amending Regulation (EEC) No 2989/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  overseas countries and territories;  trade
 Date Published: nan

 Avis juridique important|32001R0129Commission Regulation (EC) No 129/2001 of 23 January 2001 amending Regulation (EEC) No 2989/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sector Official Journal L 022 , 24/01/2001 P. 0011 - 0012Commission Regulation (EC) No 129/2001of 23 January 2001amending Regulation (EEC) No 2989/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 4(5) thereof,Whereas:(1) Commission Regulation (EEC) No 2989/92(3) sets the aid provided for in Article 4(1) of Regulation (EEC) No 3763/91 for the supply of pure-bred breeding swine of Community origin to the French overseas departments and the number of animals for which the aid is to be granted.(2) Experience in recent years has shown that the number of animals laid down in the Annex to Regulation (EEC) No 2989/92 have exceeded the actual requirements of the French overseas departments for pure-bred breeding swine. The number of eligible animals should therefore be reduced.(3) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 4(1) and (2) of Regulation (EEC) No 2989/92 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2989/92 is replaced by the Annex to this Regulation.Article 2By way of derogation from Article 4(1), in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 4(2), in January 2001 licences shall be issued during January 2001 no later than 10 working days after the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 300, 16.10.1992, p. 12.ANNEX"ANNEXSupply to the French overseas departments of pure-bred breeding swine of Community origin per calendar year>TABLE>"